



COURT OF APPEAL FOR ONTARIO

CITATION: R & G Draper Farms (Keswick) Ltd. v. Nature's
    Finest Produce Ltd., 2016 ONCA 626

DATE: 20160816

DOCKET: C60875

Blair, MacFarland and Lauwers JJ.A.

BETWEEN

R & G Draper Farms (Keswick) Ltd
.

Plaintiff

(Respondent/Appellant
    by way of cross-appeal)

and

Natures Finest Produce Ltd., Kejay Farms, Kejay

Investments Inc.
, Jason Raymond Stallaert,

Kevin
    Cornelius Stallaert, Campbell Soup Company and

Campbell
    Soup Company Canada

Defendants

(
Appellants/Respondents
    by way of cross-appeal
)

BETWEEN

Natures Finest Produce Ltd., Kejay
    Farms

Kejay Investments Inc
., Jason
    Raymond Stallaert

Kevin Cornelius Stallaert

Plaintiffs by
    Counterclaim

(
Appellants/Respondents
    by way of cross-appeal
)

and

R
    & G Draper Farms (Keswick) Ltd

Defendant by
    Counterclaim

(Respondent/Appellant
    by way of cross-appeal)

and

2077583 Ontario Ltd., 1318910 Ontario Ltd., Daniel Ubald
    Bigras

1099039 Ontario Ltd., 2123979 Ontario Ltd., C.H. Robinson,

A.C. Schmieding Produce Co. Inc. and

Nicole Shannon Marie Verhey-Stallaert

Third Parties

Raymond G. Colautti and Anita Landry, for the appellants/respondents
    by way of cross-appeal

Morris Manning, Q.C., for the respondent/appellant by
    way of cross-appeal

Heard:  May 9, 2016

On appeal from the judgment of Justice Mark L. Edwards of
    the Superior Court of Justice, dated July 16, 2016, with reasons reported at
    2015 ONSC 4620.

Lauwers J.A.:

[1]

For the reasons set out in
R & G Draper Farms (Keswick) Ltd. v.
    Natures Finest Produce Ltd.
, 2016 ONCA 481, we dismissed the appeal of
    the defendants, Natures Finest Produce Ltd., Kejay Farms and Kejay Investments
    Inc., and also found that the settlement of the action carried with it an implied
    obligation on the part of the appellants to provide a release of their
    counterclaim.  This brought the litigation to an end, except for costs.

The Costs Context

[2]

The motion judge fixed the costs of the summary judgment motion in the
    amount of $75,000 plus disbursements plus HST,: see
R & G Draper Farms
    (Keswick) Ltd. v. Natures Finest Produce Ltd.
, 2015 ONSC 5788.  He
    specifically noted that at this stage he was not awarding the plaintiff its
    disbursements of the action as a whole, and he specifically excluded any
    disbursements for experts fees. He did, however, award $13,575.81 plus HST for
    disbursements for the summary judgment motion.

[3]

In the course of making his costs ruling, the motion judge observed that
    there has been a complete lack of cooperation amongst counsel with respect to
    the conduct of this litigation. He noted: the defendants have chosen to make
    what was a relatively uncomplicated issue, i.e., the question of whether or not
    there was a settlement, into a very complicated piece of litigation that now
    involves a counterclaim.  The motion judge also criticized the plaintiffs for
    using two senior counsel and found that it cannot reasonably be expected that
    the losing party would be expected to pay for two senior counsel, given the nature
    of the dispute between the parties.  He took into account the principles of
    proportionality in relation to the total amount of costs claimed in relation to
    the amount awarded to the plaintiff on the summary judgment motion, being
    about $169,000. The motion judge noted as well that the plaintiff had offered
    to settle the action as a whole for $150,000 all in and took that into account.

[4]

The record before us amply demonstrates the accuracy and appropriateness
    of the motion judges comments, which were critical of both sides, but
    especially the defendants in expanding the action.

The Positions of the Parties

[5]

The successful party, the respondent R & G Draper Farms (Keswick)
    Ltd., seeks costs of the action on a substantial indemnity basis, given the
    outcome and the offer to settle.

[6]

The request for costs breaks down into five categories:

·

The costs of the action in the amount of about $29,000 for fees
    and about $29,000 for disbursements relating largely to the fees of an expert
    in the amount of $28,420.99. The total, including HST, comes to about $63,000;

·

The costs of the undertakings motion before Di Tomaso J. in the
    total amount of about $9,400;

·

The costs of the motion to extend time to file the notice of
    cross-appeal before Pepall J.A. in the amount of about $5,400;

·

The costs of the motion to set aside the order of Pepall J.A. in
    the amount of about $1,700; and,

·

The costs of the appeal and cross-appeal in the amount of about
    $14,000.

[7]

The grand total the respondent seeks on a substantial indemnity basis is
    about $93,000, which is on top of the $75,000 plus HST plus disbursements
    ordered to be paid by the motion judge for costs in relation to the summary
    judgment motion.

[8]

The appellants argue this is excessive; the respondent should be
    entitled to costs of the Appeal only and not any other part of the Action since
    this was already covered in the significant amount of costs awarded by the Learned
    Motions Judge.  This is plainly not the case, as the motion judge stated
    expressly that he was only fixing the plaintiffs costs
of the motion for
    summary judgment
in the amount of $75,000 plus HST, plus disbursements.

[9]

The appellants complain that the respondent filed four separate
    confusing notices of motion that raised over eleven (11) issues hoping
    something would resonate with the court, forcing them to address and defend
    numerous allegations of every nature and kind including but not limited to,
    breach of contract, inducing breach of contract, conversion, deceit, unjust
    enrichment, tracing of funds which were converted, disgorgement of all profits,
    an accounting, declarations of constructive trust against the Defendants real
    and personal property  the threat of a Certificate of Pending Litigation  aggravated
    damages  and punitive damages.  The appellants point out that the plaintiffs
    were not entirely successful, since the individual defendants, Kevin Stallaert
    and Jason Stallaert, were both found not to have been bound by the settlement.

The Governing Principles

[10]

The relevant principles for the exercise of the courts
    discretion were canvassed by this court in
Davies v. Clarington
    (Municipality)
, 2009 ONCA 722, 100 O.R. (3d) 66, at para. 51, per Epstein
    J.A.  The focus is on the specific facts and circumstances of the case in relation
    to the factors set out in rule 57.01(1): see
Andersen v. St. Jude Medical
    Inc.
(2006), 264 D.L.R. (4th) 557 (Ont. Div. Ct.), at para. 22, referring
    to
Boucher v. Public Accountants Council for the Province of Ontario
(2004), 71 O.R. (3d) 291 (C.A.);
Moon v. Sher
(2004), 246 D.L.R. (4th)
    440 (Ont. C.A.), and
Coldmatic Refrigeration of Canada Ltd. v. Leveltek
    Processing LLC
(2005), 75 O.R. (3d) 638 (C.A.).

[11]

Epstein J.A. noted, at para. 52 of
Davies
, that:

the overriding principle is reasonableness. If the judge fails
    to consider the reasonableness of the costs award, then the result can be
    contrary to the fundamental objective of access to justice. Rather than engage
    in a purely mathematical exercise, the judge awarding costs should reflect on
    what the court views as a reasonable amount that should be paid by the
    unsuccessful party rather than any exact measure of the actual costs of the
    successful litigant. In
Boucher,
this court emphasized the importance of
    fixing costs in an amount that is fair and reasonable for the unsuccessful
    party to pay in the particular proceeding, at para. 37, where Armstrong J.A.
    said "[t]he failure to refer, in assessing costs, to the overriding
    principle of reasonableness, can produce a result that is contrary to the
    fundamental objective of access to justice".

[12]

A relevant factor is the losing party's reasonable expectation as to the
    costs payable:
Moon v. Sher
at paras. 22, 35. Proportionality always plays
    a role: rule 1.04(1.1).

The Application of the Principles

[13]

I now turn to consider the respondents request for substantial
    indemnity costs in detail. I first consider each of the heads of costs claimed
    by the respondent and make provisional awards. Then I make a further reduction
    on the basis of disproportionality.

[14]

In my view, there is no basis for an award of costs on a substantial
    indemnity basis for any of the heads claimed by the respondent.

[15]

The respondent seeks the costs of the appeal and cross-appeal in the
    amount of about $14,000. There is no doubt that the respondents were successful
    on the appeal and are entitled as a matter of principle to something on that
    account. I would award costs of the appeal in what I view as the reasonable amount
    of $7,500 inclusive of disbursements and applicable taxes.

[16]

I now turn to the costs of the action. Regrettably, the appellant did
    not provide a detailed critique of the respondents costs outline but argued
    that the motion judge was too generous in his award of costs for the summary
    judgment motion, and that the respondents behaviour warranted this courts
    refusal to award additional costs.

[17]

The respondent seeks the costs of the action in the amount of about
    $29,000 for fees, with the partial indemnity costs figure set at about $23,500
    all-inclusive. Under rule 49.10, a plaintiff who bests the settlement offer is
    entitled to partial indemnity costs to the date of the offer and substantial
    indemnity costs following that date, unless the court orders otherwise. The
    date of the respondents offer in this case is not in the record, but judging
    from dates of the activities of counsel in relation to the date of the argument
    of the summary judgment motion, it appears that the offer came much later.

[18]

The time spent by counsel on the listed activities does not seem to be
    inordinate, nor does the allocation of work between senior and relatively more
    junior counsel. The partial indemnity rates are not unreasonable. I would award
    $20,000 inclusive of applicable taxes.

[19]

The respondent also seeks about $29,000 for the remaining disbursements
    on the action, relating largely to the fees of an expert in the amount of
    $28,420.99.

[20]

The appropriateness of the experts fee was flagged as an issue by the
    motion judge in this case in his costs award. The size of that fee, at
    $28,420.99, is noteworthy in a claim of this sort, but the quantum must be
    compared not with the amount of the original claim, but with the counterclaim,
    which itself appears somewhat trumped up, coming to about $700,000. The
    counterclaim and the expert reports produced by the appellant in support of
    that claim provoked the need for the respondents report. While the actual
    report is substantive, there is virtually no back up in the record to explain
    or justify the size of the fee; the respondent has not provided an explanation
    for the quantum of the report in line with the
Hamfler
approach. That
    said, there is also no evidence of the amounts paid by the appellants for their
    experts reports, and the appellants do not specifically challenge the quantum.
    In my view, in the circumstances, it is fair to infer that the experts fee is
    reasonable, and there is therefore no basis to refuse its full reimbursement. I
    would order payment of the disbursements claimed in the amount of $29,503.79.

[21]

The respondent also seeks: the costs of the undertakings motion before
    Di Tomaso J. in the all-inclusive amount of about $9,400 (partial indemnity, $6,700);
    the costs of the motion to extend time to file the notice of cross-appeal
    before Pepall J.A. in the amount of about $5,400 (partial indemnity, $4,000);
    and the costs of the motion to set aside the order of Pepall J.A. in the amount
    of about $1,700 (partial indemnity, $1,200). I would award $7,500 all-inclusive
    for these three heads combined.

[22]

The total of all of these awards is $64,500 ($7,500 + $20,000 +
    $29,503.79 + $7,500).

[23]

However, I am also obliged to consider the totality of the costs award
    to ensure that it is not disproportionate. Adding the amount set out above of
    $64,500 to the sums of $75,000, plus HST of $9,750, plus $13,575.81 in
    disbursements that the motion judge awarded for costs for the summary judgment
    motion, would result in a grand total of about $163,000. This is decidedly
    steep, since the amount awarded on the summary judgment motion was about
    $169,000.

[24]

Should a further reduction be made on the basis of overall disproportionality?

[25]

Both sides, as the motion judge observed, turned a relatively simple
    collection case into a very complicated piece of litigation. The motion judge
    was especially critical of the actions of the defence. Although the brunt of
    the costs for that conduct is being borne by the defence in the outcome of the
    action, in the circumstances, I would pare back the total costs award from
    about $163,000 to about $143,000 to better proportionalize the costs burdens in
    this very unfortunate piece of litigation. I would therefore further reduce the
    costs award in this decision from $64,500 to $44,500.

Disposition of Costs

[26]

I would award costs to the respondent for the appeal and for the action
    in the amount of $44,500 inclusive of disbursements and taxes, payable by the
    appellants forthwith.

Released:  August 16, 2016 AH

P.
    Lauwers J.A.

I
    agree R.A. Blair J.A.

I
    agree J. MacFarland J.A.


